
	
		V
		112th CONGRESS
		2d Session
		H. R. 6126
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Azucena Salazar Bazan.
	
	
		1.Permanent resident status for
			 Azucena Salazar Bazan
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Azucena Salazar Bazan shall be eligible for issuance of an immigrant visa or
			 for adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 StatusIf Azucena Salazar
			 Bazan enters the United States before the filing deadline specified in
			 subsection (d), she shall be considered to have entered and remained lawfully
			 and shall, if otherwise eligible, be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality Act as of the date of the
			 enactment of this Act.
			(c)Waiver of
			 Grounds for Removal or Denial of Admission
				(1)In
			 generalNotwithstanding
			 sections 212(a) and 237(a) of the Immigration and Nationality Act, Azucena
			 Salazar Bazan may not be removed from the United States, denied admission to
			 the United States, or considered ineligible for lawful permanent residence in
			 the United States by reason of any ground for removal or denial of admission
			 that is reflected in the records of the Department of Homeland Security or the
			 Visa Office of the Department of State on the date of the enactment of this
			 Act.
				(2)Rescission of
			 outstanding order of removalThe Secretary of Homeland Security shall
			 rescind any outstanding order of removal or deportation, or any finding of
			 inadmissibility or deportability, that has been entered against Azucena Salazar
			 Bazan by reason of any ground described in paragraph (1).
				(d)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(e)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Azucena Salazar
			 Bazan, the Secretary of State shall instruct the proper officer to reduce by 1,
			 during the current or next following fiscal year, the total number of immigrant
			 visas that are made available to natives of the country of the alien’s birth
			 under section 203(a) of the Immigration and Nationality Act or, if applicable,
			 the total number of immigrant visas that are made available to natives of the
			 country of the alien’s birth under section 202(e) of such Act.
			(f)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Azucena Salazar Bazan shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality
			 Act.
			
